Name: Council Regulation (EEC) No 1117/81 of 28 April 1981 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4 . 81 Official Journal of the European Communities No L 118/3 COUNCIL REGULATION (EEC) No 1117/81 of 28 April 1981 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1981/82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3 ), as last amended by Regu ­ lation (EEC) No 1116/81 , and in particular Article 7 (2) thereof, Having regard to the proposal from the Commis ­ sion (4), Having regard to the opinion of the European Parlia ­ ment (5), Having regard to the opinion of the Economic and Social Committee (6), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas, in accordance with Article 1 (3) of the above Regulation, the marketing years for the products in question are as follows :  for cauliflowers, from 1 May to 30 April ,  for tomatoes, from 1 January to 31 December,  for peaches, from 1 May to 31 October, Whereas, however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-price must be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas, when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics, such as variety or type, quality class, size and packaging ; whereas the buying-in prices must be fixed by refer ­ ence to the basic price in accordance with Article 16 (3) of Regulation (EEC) No 1035/72 ; Whereas, for cauliflowers and apples produced in Greece, Regulation (EEC) No 40/81 of 1 January 1981 (7) provided for the application of common prices from 1 January 1981 ; Whereas, for the other products whose marketing year was in progress at the time of the accession of Greece, Regulation (EEC) No 11 /81 of 1 January 1981 (8) fixed the basic and buying-in prices applicable in Greece for the part of the marketing year remaining after 1 January 1981 ; whereas, for products whose marketing year was over at the time of accession , the same Regulation laid down the difference between the average producer prices in Greece and in the Commu ­ nity of Nine ; whereas, pursuant to Articles 59 and 74 of the 1 979 Act of Accession , the first move should be made towards alignment of Greek prices with the level of common prices ; Whereas the amount of the financial compensation for oranges, mandarins, Clementines and lemons must be fixed in accordance with the criteria laid down in Article 7 (2) of Regulation (EEC) No 2511 /69 ; whereas, pursuant to Article 76 of the 1979 Act of  for lemons, from 1 June to 31 May,  for pears, from 1 June to 31 May,  for table grapes, from 1 May to 30 April ,  for apples, from 1 July to 30 June,  for mandarins, from 1 October to 15 May,  for oranges, from 1 October to 1 5 July ; (&gt;) OJ No L 118, 20. 5 . 1972, p . 1 . (2 ) See page 1 of this Official Journal . (3 ) OJ No L 318 , 18 . 12. 1969, p . 1 . (*) OJ No C 75, 3 . 4 . 1981 , p . 29 . ( ») OJ No C 90, 21 . 4. 1981 , p . 101 . (6) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). ( 7) OJ No L 3, 1 . 1 . 1981 , p . 11 . ( ») OJ No L 1 , 1 . 1 . 1981 , p . 20 . No L 118/4 Official Journal of the European Communities 30 . 4 . 81 Article 2Accession, such compensation is to be introduced in Greece according to the timetable laid down in Article 68 (2) (b) of the said Act, For the 1981 /82 marketing year, the financial compen ­ sation for oranges, mandarins, Clementines and lemons shall be as set out in Annex II .HAS ADOPTED THIS REGULATION : Article 1 Article 3For the 1981 /82 marketing year, the basic prices and the buying-in prices for fruit and vegetables, the periods during which they apply and the standard qualities to which they relate shall be as set out in Annex I. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING 30. 4. 81 Official Journal of the European Communities No L 118/5 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 May 1981 to 30 April 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 100 kg net May 17-40 7-59 June 20-70 8-98 July 17-91 7-71 August 17-91 7-71 September 19-68 8-35 October 20-57 8-72 November 16-64 7-20 December 16-64 7-20 January 16-64 7-20 February 15-24 6-57 March 16-25 6-95 April 16-50 7-20 These prices relate to the following packed products :  cauliflowers 'with leaves ' of Quality Class I , for the months of May, November, December, January, February, March and April ,  'trimmed ' cauliflowers of Quality Class I , for the months of June, July, August, September and October. TOMATOES For the period 1 June to 30 November 1981 Basic p rice Buying-in price ECU/ 100 kg net ECU/ 100 kg net Other Other Greece Member Greece Membei States States June : first 10 days     second 10 days 17-22 26-51 7-18 11-03 third 10 days 15-70 23-97 6-72 10-27 July 14-18 21-43 5-89 8-88 August 12-73 19-02 5-35 7-99 September 13-49 20-29 5-65 8-49 October 16-08 24-60 6-65 10-15 November 17-15 26-38 7-48 11-54 These prices relate to packed ' round and 'ribbed tomatoes of Quality Class I , size 57/67 mm. PEACHES (excluding nectarins) For the period 1 June to 30 September 1981 Basic price ECU/ 100 kg net Buying-in price ECU/ 100 kg net Other Greece Other Member States Greece Member States June 28-76 40-56 17-55 24-74 July to September 27-24 38-27 16-80 23-61 These prices relate to the following packed products :  peaches of the Fior di Maggio (May Flower) variety, Quality Class I , size 51 /61 mm, for the month of June, No L 118/6 Official Journal of the European Communities 30 . 4. 81  peaches of the Amsden, Charles Ingouf and Sant Anna varieties , Quality Class I, size 61 /67 mm, for the month of July,  peaches of the Red Haven and Fair Haven varieties, Quality Class I , size 61 /67 mm, for the month of August,  peaches of the J. H. Hale variety, Quality Class I, size 61 /67 mm, for the month of September. LEMONS For the period 1 June 1981 to 31 May 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 100 kg net Other Other Greece Member Greece Member States States June 3609 39-07 21-78 23-58 July 37-00 40-08 22-35 24-21 August 36-88 39-95 22-24 24-08 September 32-63 35-26 20-97 22-68 October 30-66 33-09 20-74 22-43 November 29-75 32-08 17-97 19-38 December 29-18 31-45 17-75 19-13 January 30-09 32-46 18-21 19-64 February 28-95 31-20 17-64 19-01 March 30-21 32-59 18-21 19-64 April 31-71 34-24 19-13 20-65 May 32-50 35-12 19-59 21-16 These prices relate to packed lemons of Quality Class I , size 53 /62 mm. PEARS (Other than perry pears) For the period 1 July 1981 to 30 April 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 100 kg net Other Other Greece Member Greece Member States States July 30-14 24-80 15-40 12-72 August 27-49 22-90 14-86 12-33 September 25-89 21-75 13-99 11-71 October 27-31 22-77 13-99 11-71 November 27-85 23-16 14-34 11-96 December 28-37 23-53 14-86 12-33 January to April 28-72 23-78 15-22 12-59 These prices relate to the following packed products : (a) pears of the Dr Jules Guyot and Coscia varieties , Quality Class I , size 60 mm or more , for the month of July ; (b) pears of the Dr Jules Guyot, Clapp's favourite, Bon Chretien Williams and Coscia varieties , Quality Class I , size 60 mm or more, for the month of August ; (c)  pears of the Bon Chretien Williams and Conference varieties , Quality Class I , size 60 mm or more for the months of September and October,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more , for the months of September and October ; (d)  pears of the Conference and Alexandrine Douillard varieties , Quality Class I , size 60 mm or more , for the month of November,  pears of the Passe-Crassane variety , Quality Class I , size 70 mm or more, for the month of November ; 30 . 4 . 81 Official Journal of the European Communities No L 118/7 (e)  pears of the Conference variety, Quality Class I , size 60 mm or more, for the months December to April ,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months December to April . TABLE GRAPES For the period 1 August to 31 October 1981 Basic price ECU/ 100 kg net Buying-tn price ECU/ 100 kg net Greece Other Member States Greece Other Member States 31-25 26*91 30-29 26-49 August September and October 20-29 16-38 19-60 16-17 These prices relate to packed table grapes of the Regina dei Vigneti , Soultanine and Regina (Menna ­ vacca bianca, Rosaki , Dattier de Beyrouth) varieties, Quality Class I. APPLES (other than cider apples) For the period 1 August 1981 to 31 May 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 100 kg net August 22-54 1 1 -48 September 22-54 1 1 -48 October 22-54 1 1 -60 November 23-25 12-03 December 25-64 13-14 January to May 28-04 14-24 These prices relate to the following packed products : (a) apples of the James Grieve variety, Quality Class I , size 70 mm or more, for the month of August ; (b)  apples of the James Grieve, Golden Delicious, Red Delicious , and Starking Delicious varieties, Quality Class I , size 70 mm or more , for the month of September,  apples of the Reine des reinettes variety, Quality Class I , size 65 mm or more, for the month of September ; (c) apples of the Golden Delicious , Red Delicious , and Starking Delicious varieties, Quality Class I , size 70 mm or more, for the months October to March ; (d) apples of the Golden Delicious variety , Quality Class I , size 70 mm or more for the months April and May. MANDARINS For the period 16 November 1981 to 28 February 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 100 kg net Other Other Greece Member Greece Member States States 16 to 30 November 33-75 39-81 22-22 26-22 December 33-45 39-43 21-81 25-71 January 33-04 38-93 21-19 24-95 February 31-69 37-27 20-78 24-44 These prices relate to packed mandarins of Quality Class 1 , size 54/64 mm. No L 118/8 Official Journal of the European Communities 30 . 4. 81 SWEET ORANGES For the period 1 December 1981 to 31 May 1982 Basic price ECU/ 100 kg net Buytng-tn price ECU/ 100 kg net Other Greece Member States Other Greece Member States December January February March April and May 26-28 23-87 24-30 25-59 26-02 35-53 31-98 32-60 34-51 35-14 17-11 15-91 16-26 16-43 16-60 23-13 21-36 21-87 22-12 22-37 These prices relate to the following packed products :  oranges of the Moro and Navel varieties , Quality Class I , size 67/80 mm, for the month of December,  oranges of the Sanguinello and Navel varieties, Quality Class I , size 67/80 mm, for the months January to May. N.B. : The prices quoted in this Annex do not include the cost of the packaging in which the product is presented. 30 . 4 . 81 Official Journal of the European Communities No L 118 /9 ANNEX II AMOUNT OF FINANCIAL COMPENSATION for the 1981/82 marketing year Greece Other Member States 2-57 12-83 ECU per 100 kilograms net for oranges of the Moro, Tarocco, Ovale calabrese, Belladonna, Navel and Valencia late varieties , 2-20 1101 ECU per 100 kilograms net for oranges of the Sanguinello variety, 1-45 7-25 ECU per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties , 2-20 11-01 ECU per 100 kilograms net for mandarins, 1 -29 6-43 ECU per 100 kilograms net for Clementines , 1-57 7-86 ECU per 100 kilograms net for lemons . N.B. : Financial compensation is granted only in respect of products belonging to Quality Classes Extra and I.